Title: From Alexander Hamilton to Jeremiah Olney, 27 November 1794
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury Department November 27th 1794
Sir
I have to request, that you will retain Sufficient funds in your hands to discharge the Allowances to fishing Vessels, which will become due in your District on the 31st of the ensuing Month. You will therefore pay these allowances agreeably to the instructions heretofore given for that purpose.
I request however, that you will immediately furnish me with an estimate of the sum, which will be required, in order that I may regulate future draughts of the Treasurer accordingly.
I am with consideration   Sir   Your most Obedient Servant
A Hamilton
Jeremiah Olney EsquireCollector of Providence
